DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply received on 6/29/2018.
Any rejection from the previous office action, which is not restated here, is withdrawn.
					Status of the claims
Claims 1-6 are pending in the application.  Claims 1-6 are presented for examination on the merits.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James McParland on 8/29/2022.
The application has been amended as follows: 
IN THE CLAIMS:
 	Claim 1 (currently amended). A peptide, wherein the peptide is selected from the group consisting of D-Arg-L-DMT-L-Ala-L-Phe-NH2 (SBT-68), 
D-Arg-L-Dmt-L-His-L-Phe-NH2 (SBT-100), D-Om-L-DMT-L-Lys-L-Phe-NH2 (SBT-131), D-(Amidine)Arg(propylamine)-L-DMT-L-Lys-L-Phe-NH2) (SBT-140), and D-Arg(butylamidine analog)-L-DMT-L-Lys-L-Phe-NH2) (SBT-149), or a pharmaceutically acceptable salt thereof.
Claim 2 (currently amended). A composition comprising at least one peptide, wherein the at least one peptide is selected from the group consisting of D-Arg-L-DMT-L-Ala-L-Phe-NH2 (SBT-68),
2(SBT-100), D-Orn-L-DMT-L-Lys-L-Phe-NH) (SBT-131), D-(Amidine)Arg(propylamine)-L-DMT-L-Lys-L-Phe-NH2) (SBT-140), and D-
Arg(butylamidine analog)-L-DMT-L-Lys-L-Phe-NH2) (SBT-149), or a pharmaceutically acceptable salt thereof.
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Wilson (WO2013/086020), which teaches the peptide (Ac)-D-Arg-L-DMT-L-Lys-L-Phe-NH2 (SBT-85) (H-N2-acetyl-D-argine-L-Dmt-L-Lys-L-Phe-NH2) (page 4, line 5) and therapeutic uses thereof (e.g., pages 34-38). The claimed peptides are not anticipated nor made prima facie obvious over Wilson (WO2013/086020), Borow (US2014/0341879) (cited in the Office Action dated 12/15/2021), or Szeto (WO2013/126775) (cited in the Office Action dated 12/15/2021). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Rejoinder
Claims 1-2 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-6, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on  7/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 08/2022